McFajiland, J.,
delivered a dissenting opinion:
I regard the question in this case as of sufficient importance to require that I should state briefly my reasons for dissenting from the opinion of the majority.
That a right of action for a tort is not assignable, has been regarded as an axiom of the law. It is true that formerly the right of action upon contracts not negotiable were likewise held not assignable, and the same reasons were given for this rule that was given for the non-assignability of torts, that is, that it tended to stir up litigation and savored of maintenance. As to contracts, however, this was mod*9ified or obviated by allowing suits- to be brought in the name of the assignor for the use of the assignee. The former was regarded as the real plaintiff, and the latter as the attorney or agent for the prosecution of the suit, the assignment being the evidence of his right to bring and prosecute the suit in this form; and to the prosecution of the suit in this form the defendant could not object, if the assignor assented to the use of his name; so that, practically, the right to sue upon contracts generally was made assignable, it only being necessary to pursue the form of suing in the name of the original party. The policy of the law was to this extent changed, and, besides, most contracts made assignable by statute. But I see no authority for saying that the policy of the law has ever been changed as to the assignment of actions of tort, or that these forms should be resorted to or encouraged in order to make such assignments effectual. Although the same reasons for non-assignability of torts was held to apply to non-negotiable contracts, yet the policy of the law has been modified as to contracts, but not as to torts; for I have not found a precedent for suing in the name of one person for the use of another in an action of tort, nor have I ever known or heard of such actions being maintained.
But it is argued that in such a case the party in whose name the suit is brought is the real plaintiff, and, it being his suit, no- question of assignment arises; that the words, for the use, etc., should be rejected as surplusage; that the. only question the defendant *10could make would be to have a rule upon the attorney or party appearing, to show by what authority the name of the plaintiff is used; and if this rule be complied with, no further objection can be urged by the defendant. It is true that originally the party in whose name the action was brought was, for some purposes, regarded as the real plaintiff. Such was the theory then; but even then the words, “for the use, etc.,” were not altogether rejected as surplus-age, for the courts in such cases were fully cognizant of the fact that they were in this mode carrying into effect the assignment, and the nominal plaintiff would not have had the right to appropriate the recovery as if it were in fact his own suit.
All this becomes more apparent under our statute, which, but in effect, makes more direct and positive the general policy of the law as modified by the more recent decisions.
The act of 1825, Code, secs. 2795, 3200, in terms enacts that “in all suits prosecuted in the name of one person for the use of another, the person for whose use the suit is. brought shall be held the real plaintiff of record, against whom judgment for costs shall be given, and if the nominal .plaintiff die, no revivor is necessary.”
However it may have been regarded before this act, it is certainly clear that such suit cannot now be regarded as the suit of the nominal plaintiff. Although such language is used in the case of Nelson v. Williams, 7 Yer., yet the statute is plain, and its effect fully recognized in Erwin v. Rutherford, 1 Yer., *11and Burton v. Dees, 4 Yer., and in both cases the sole right of the real owner of the contract to sue and control the recovery is recognized; so that it is clear, under these statutes( and decisions, that it is the suit of the person for whose use the suit is brought, and the use of the name of the nominal plaintiff is a mere matter of form.
It' has been held in some cases that the proper mode of raising the question of assignment is by rule to show by what authority the name of the nominal plaintiff is used: Cage v. Foster, 5 Yer., 261; Lynn v. Glidwell, 8 Yer., 1; Wright v. McLemore, 10 Yer., 235. But these are all cases of notes or contracts transferred by delivery, and it is in all such cases, assumed that it is the character of action that may be brought in this mode; but it is not a question here whether there is authority for the use of the name of the nominal plaintiff. This may be shown in express terms; but it is a question whether such athority can he given on such an action 'presented when the cause of action is a tort.
It was held in Smith v. Mabry, 9 Yer., 313, that the act of 1825 was not intended to increase the cases in which actions might be brought in the name of one person for the use of another, and an action of detinue in this form was" not sustained. It is true it appeared that the nominal plaintiff had no legal title in that case.
To hold that the only question the defendant can make is a rule to show by what authority the name of the nominal plaintiff is used, is to hold that the *12question of the assignment cannot practically be made at all. The nominal plaintiff is not liable for costs, cannot object to the use of his name if he admits the assignment — probably will not want to object, — so that if he consents, or whether he does or not, if he admits the assignment the defendant cannot object further. The action must proceed. The assignment of all causes of action for torts is practically made effectual, it only being necessary to pursue the form of suing in the name of the original party. The defendant can make but the one question, or make it in but the one way, and that can do him no good. Suppose an action for assault and battery is brought in the name of A for the use of B. The defendant desires to make the question. He applies for a rule on B, to show by what authority he uses the name of A. The rule is complied with. The authority is produced — that is, the assignment; or, if this be - not sufficient, A consents to the use of his name in open court, or B indemnifies A for costs, which is a useless ceremony, as A is not liable. The rule must therefore be discharged and the action proceed, and the assignment is made effectual; for the result of this action is not to make it the suit of A — it is the suit of B. By the express provisions of the statute, he is only liable for costs, and he alone has the right to control the recovery.
So it results, inevitably, that all actions of this sort are practically made assignable, and the door thrown wide open to traffic in all sorts of actions, and all the evils so long guarded against must fol*13low. It is only necessary to follow the form of making the original party nominal plaintiff, and this is a useless form that had as well be abolished. It will not do to say that, in a ease of this character, the statutes above referred to do not apply. It would be purely arbitrary to limit these statutes to any particular character of ease. The language is general and comprehensive. “In all suits prosecuted in the name of one person for the use of another, the person for whose use the suit is brought shall be held the real plaintiff of record.” The only ground upon which it could with any show of reason be held that this does not apply to - a case like the present, would be upon the ground that the Legislature did not have this sort of a case in mind; and that it did not, I readily admit, — but for the reason that it was never supposed that this sort of an action could be maintained in this mode. It seems to me it would be illogical to hold that in all cases of contract where, according to the law as previously understood, an action might properly be brought in the name of one person for the use of another, the statute applies, and the person for whose use the suit is brought is the real plaintiff; but in case of tort, where this sort of an action was never supposed to be allowable, hold that the statute does not apply, and it is the suit of the nominal plaintiff, notwithstanding we know that in fact it is not, that it is in reality being presented by the person for whom it is brought, and notwithstanding the statute in terms so enacts. And further, this construction is resorted *14to in order to make all actions of tort, to all intents and purposes, practically assignable. I think it is a novel result, and will lead to bad consequences.
With great respect, therefore, for the majority opinion, I dissent from the conclusion at which that opinion arrives.